MEMORANDUM **
Victor Vasquez-Delgado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
Contrary to Vasquez-Delgado’s contention, we lack jurisdiction to review the agency’s discretionary determination that he failed to establish his United States citizen child would experience exceptional and extremely unusual hardship upon his removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
We also lack jurisdiction to review the agency’s denial of voluntary departure. See Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-84 (9th Cir.2005).
We do not consider whether Vasquez-Delgado established good moral character because his failure to establish the requisite hardship is dispositive. See 8 U.S.C. § 1229b(b)(l).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.